PER CURIAM.
Robert L. Young appeals from the district court’s orders dismissing his tax refund suit and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Young v. United States Dep’t of Treasury, No. CA-02-1644-A, 2003 WL 1909005 (E.D.Va. Mar. 7, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.